Citation Nr: 1313808	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-46 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left kidney disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from April 24, 1986, to June 17, 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen the claim for service connection for a left kidney disorder.

The Veteran provided testimony at a January 2011 hearing conducted by a Decision Review Officer at the RO.  A hearing transcript (transcript) has been associated with the Veteran's claims folder.  

The claim of entitlement to service connection for a left kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1989 decision, the RO denied the Veteran's claim of service connection for left kidney disorder; the Veteran was notified of this decision and of his appellate rights, but did not perfect an appeal.  The decision became final.

2.  The evidence added to the record since the February 1989 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a left kidney disorder.

CONCLUSION OF LAW

Evidence submitted to reopen the claim of service connection for a left kidney disorder is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary.  

Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Factual Background

Historically, the appellant's claim for entitlement to service connection for a left kidney disorder was denied by the RO in February 1989 because the service treatment records were negative for in service treatment, complaints, or a diagnosis pertaining to the left kidney.  The appellant was notified of that decision and his appellate rights in April 1989.  He did not appeal the decision and it became final.  In December 2009, the appellant requested that his claim for entitlement to service connection be reopened.

The evidence of record at the time of the last final denial in February 1989 includes the Veteran's February 1989 claim (see VA Form 21-4138), service treatment records, and the report of a July 1986 VA examination.  The Veteran claimed to have injured his back in service, which lead to his developing a kidney infection and blood in his urine.  Service treatment records included a May 1986 entry detailing the Veteran's complaints of low back pain.  The June 1986 VA examination did not include any mention of kidney-related complaints, findings or diagnoses.  

Evidence added to the record since the February 1989 rating decision includes an August 1987 VA medical record which shows that the Veteran was seen for complaints concerning the frequency of urination and incontinence.  He also complained of left side swelling, left flank pain and a history of a back injury.  The assessment was prostatitis.  

A letter from a private physician, dated in October 2007, shows that the Veteran was treated for increased creatinine.  The Veteran was noted to have a distant history of kidney stones.  A past medical history of apparent bipolar disorder was also reported.  He was also recently found to have elevated creatinine levels.  The Veteran was diagnosed as having chronic kidney disease, likely secondary to long-term Lithium use.

A private medical record, dated in November 2008, shows that the Veteran underwent a cystoscopic evaluation for hematuria.  Hematuria, normal evaluation was diagnosed.  A November 2009 private medical record notes that the Veteran had a history of both microscopic hematuria and a left renal lesion.  

The Veteran testified in January 2011 that while in boot camp he incurred a back injury performing pushups, and that this led him to develop kidney problems.  See page three of transcript.  

Additional evidence also includes the report of a February 2012 VA examination.  After examining the Veteran and reviewing the claims folder, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed left kidney disorder was incurred in or caused by either the claimed in-service injury, event, or illness.  As supporting rationale for the opinion, the examiner observed that the Veteran stated that he developed a back injury as a result of doing pushups in basic training in April 1986.  He added that at that time he experienced swelling in his back.  The examiner commented as to urinalysis findings dated in 1987 and 2007, adding that recent findings had shown elevated creatinine levels.  These were, noted the examiner, thought to be due to small vessel disease secondary to hypertension and a 30-40 year history of tobacco above, and/or a 17-20 year history of treatment with Lithium.  It was observed that the Veteran had a history of also being treated for diabetes with Metaformin from 1997 to 2007.  The Veteran was also noted to have a history of benign prostate hypertrophy and bed wetting.  Of significant note, the examiner commented that a back injury secondary to performing pushups would not cause bilateral renal cysts or the onset of chronic renal disease 20 years after the back injury.  

Analysis

The claim for service connection for a left kidney disorder was most recently finally denied by the RO in February 1989, essentially premised on a finding that there was no record of in-service left kidney problems.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the February 1989 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a left kidney disorder.  The majority of this evidence is new, in that it was not previously of record.  In addition, cognizant of the "low threshold" concerning the reopening of claims enunciated in Shade, as medical evidence is now on file showing the presence of a left kidney disorder and the Veteran's complaint in 1987 of left flank pain and a history of back injury, the claim of entitlement to service connection for a left kidney disorder may be reopened.  In this regard, as noted, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, at 513 (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, relates to unestablished facts of the Veteran currently having a left kidney disorder that may be associated with service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left kidney disorder.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left kidney disorder is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that additional development is needed before it can adjudicate the reopened claim.  

As an initial matter, the reopened claim for service connection has not been adjudicated on the merits by the RO.  Consequently, due process mandates that the matter be remanded.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).  In a February 2012 supplemental statement of the case (SSOC), the RO considered the February 2012 VA examination in continuing to deny the claim; however, it is unclear whether that denial was of the claim to reopen or on the merits.  

Nevertheless, the Board finds that an addendum to the February 2012 medical opinion is needed.  The examiner addressed diagnostic testing conducted in 1987, but did not address the significance of the Veteran's complaints of left flank pain and his reported history of a back injury just over a year after separation from service .  

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  Return the claims folder to the examiner who conducted to February 2012 VA examination to obtain an addendum to the opinion.  If that examiner is unavailable or determines that an addendum cannot be provided without an examination, the Veteran should be scheduled for the appropriate examination.  The claims folder should be made available to the examiner for review before the examination.  

Based on the review of the record, or examination if necessary, the examiner should answer the following questions:  

Is it at least as likely as not (50 percent of higher degree of probability) that the Veteran's current kidney condition is related to his active military service?  

The examiner should address the significance of the Veteran's competent report of a back injury in service in 1986 and his complaint in 1987 of left flank pain with reported history of back injury.  

A complete rationale should be for provided for any opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.   Thereafter, readjudicate the claim.  If the issue on appeal remains denied, a SSOC should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


